 Iilt. OO1110 BRAKF & ( I CH CORPORATIONThe Ohio Brake & Clutch Corporation and TruckI)risers IAcal 407. affiliated with Ihe InternationalBrotherhood of Teamsters ChaHffeurs, Warehouse-nien and Helpers of America. Case 8 ('A 11433August 9. 1979I)DFCISION ANI) ORDERBy MEMlRS PNI I I.(), Mt 'RPIiY AND) TRI. SI)AI On October 16. 1978, Administrative law JudgeJohn P. on Rohr issued the attached Decision in thisproceeding.' hereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings. findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order. as modified herein.The Administrative Law Judge found, inter alia,and we agree. that Respondent violated Section8(a)(5) and (1) of the National Labor Relations Act.as amended, by failing and refusing to bargain withthe Union concerning the decision to relocate itsCleveland operations and the effects thereof on unitemployees. To remedy these violations he recom-mended, inter alia, that Respondent be ordered tomake whole each of the employees who were termi-nated by the closing of the Cleveland facility for anyloss of wages from October 24, 1977. the date thatRespondent closed its facility, until such date as Re-spondent offers the Union an opportunity to bargainover the decision to relocate and the effects thereof onunit employees.' We agree that a bargaining order is'On November 12. 1978. the Administrative Law Judge issued an "tr-rata" to his Decision.Respondent has excepted to certain credibiliy findings made by the Ad-ministrative Law Judge It is the Board's established policy not I,, oerrulean administrative law judge's resolutions with respect to credihilits unlessthe clear preponderance of all of the relevant evidence convlces us that theresolutions are incorrect. Standard Dr Hall Producir, Inc., 91 NLRB 544(19501, enfd 188 F2d 362 (3d Cir. 1951). We have carefulls examined therecord and find no basis for reversing his findings.Member Penello does not rely on the Administrative Law Judge's dscus-sion of' Roqal Tp vtreer C(omiun,m a Division of Liron Business Si ienms. Inc.a Subsidiar o l.itt.n Indurrti, Inc.. and Li.ton Induwries. I ., 209 NLRB1006 1974). in finding that Respondent violated Sec 8aH~)5 and ( I ) of theAct by tailing to bargain over the decision to close its (leseland facilitIn his recommended Order and in his notice. the dminsltrative awJudge properly orders Respondent Io bargain with the niion concerning thedecision to close as well as the effects thereof iHowever, his section entitled"The Remedy" inadvertently omits any reference to hargainling over thedecision to close. Accordingls, we hereby amend the Administrative LawJudge's proposed remedy to provide that Respondent be ordered. nter lia,to bargain with the nion concerning its decision to close its (levelandfacility as well as the effects thereof on unit emploeesappropriate. We also agree with the provision of ahackpa3award effective as ol'()ctober 24. 1977 thedate Respondent violated the Act hb closing its('leveland facility without bargainining with the Inionover the decision to close and the eft'fects thereof.However. rather than merely directing Respondent tooffer to bargain with the Union as recommended bhthe Administrative Law Judge. we believe Respon-dent should be required to satisfy its as et unfulfilledstatutory obligation bh at least bargaining to a bonafide impasse. should bargaining be timely requestedby the Union. Thus. effectuation of, the A.\cl's policiesrequires that employees whose statutory rights havebeen invaded by reason of' Responldellt's Lulafiullunilateral action and who may have suffered losses inconsequence thereof be reimbursed for such lossesuntil such time as Respondent remedies its violationby doing what it should have done in the first place.4Accordingly, to effectuate the purposes of the Act.we shall accompany a bargaining order with a back-pay requirement designed to make whole the emplo\-ees for losses suffered as a result of the violation, inthe manner established by the Board in If. It o/-worth Conlanyav, 90 NLRB 289 (1950). with interest tobe computed in the manner set forth in Flrida St'ce/Corporation, 231 NLRB 651 (1977).' Thus. Respon-dent shall pay its displaced employees backpa_ at therate of their normal wages when last in Respondent'semploy from on or about October 24. 1977. the datethat Respondent closed its Cleveland facilith and ter-minated its employees, until the occurrence of theearliest of the following conditions: ( 1 ) the date thatRespondent bargains to agreement with the Union onthose subjects pertaining to the decision to close itsCleveland facility and the effects of the closing onunit employees: (2) the parties reach a bona fide im-passe in bargaining: (3) the failure of the lUnion torequest bargaining within 5 days of issuance of theDecision and Order or to commence negotiationswithin 5 days of Respondent's notice of its desire tobargain with the Union; or (4) the subsequent failureof the Union to bargain in good faith.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National l.abor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge. as moditied be-low. and hereby orders that the Respondent. TheOhio Brake & Clutch Corporation, Copley., Ohio, itsofficers, agents. successors. and assigns, shall take theP B Mutrir ,fIlsr Transportairnl. in , 226 N RI.RB 1125 197tl: IinrTDt it Sitr,, In( , 147 NlRB 788 (19641'See, generalls. Isis Plumbin g & lheating (,. 138 NI.RB 716 1962244 NLRB No. 53S DI)6(ISIONS ()F NAIlONAI. lABOR RFLA.AIIONS BOARDaction set forth in the said recolmiended Order. :s somodified:1. Substitute the tllolhwing for paragraph 2(b) ofthe Administrative Law Judge's recommended Order:"(b) After bargaining with the Union. oflfer the em-ployees in the appropriate unit employment at theCopley. Ohio. facility. and pay the terminated em-ployees their normal wages in the manner and for theperiod set forth in this Decision."2. Substitute the attached notice for that of theAdministrative aw Judge.APPEND)IXNo1 I(EI To EMPIOYEESPosIrI) BY ORDER OF IlENAlIO()NAI I.ABOR REI.AIIONS BOARI)An Agency of the United States GovernmentWtE WIL. NOt bargain unilaterally with theemployees in the appropriate unit without firstbargaining with Truck Drivers Local 407, affili-ated with the International Brotherhoood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America.WE WIl. NOT fail or refuse to bargain in goodfaith with the above-named Union with respectto the Company's decision to close the Clevelandfacility on October 24, 1977. and with respect tothe effect of that decision on the employees inthe appropriate unit.WE WILL NOI close or relocate any companyfacility without adequate prior notice to, andbargaining with, the Union representing the em-ployees in the appropriate unit concerning thedecision to close or relocate the facility and theeffects on the employees involved.W wNIl. NOI in any like or related mannerinterfere with, restrain, or coerce any employeein the exercise of his rights under Section 7 of theNational Labor Relations Act.WE Wil.,., upon request, bargain in good faithwith the above-named Union with respect to theCompany's decision to close and relocate theCleveland facility on October 24, 1977, and withrespect to the effect of that decision on the em-ployees in the appropriate unit. The appropriateunit is:All office clerical employees and inside salesemployees at the Respondent's Cleveland,Ohio. facility, excluding all truckdrivers anddockmen, and professional employees, guardsand supervisors, as defined in the Act.WEI wii.t, after bargaining with the above-named Union. offer the employees in the appro-priate unit employment at our CopleN. Ohio. fa-cility.WE: witi. make whole the employees in theappropriate unit who were employed at theCleveland. Ohio. facility for their normal wagesand benefits in the manner and for the periodrequired by the Decision and Order of the Na-tional Labor Relations Board.Tin O1o BRAKIE & ('I.I'1(1 C()RI'()RA II(ND)ECISIONSIXIEIMtN I ! 1111 C\SlJOIN P, v\ON RoIIR Administrative Law Judge: Upon acharge filed on October 14, 1977, the General Counsel of'the National abor Relations Board, by the Regional Di-rector fbr Region 8, issued a complaint against The OhioBrake & Clutch Corporation, herein called Respondent orthe Company, alleging that it had engaged in certain unfairlabor practices in violation o Section 8(a) I) and (5) of theNational Labor Relations Act. as amended. herein calledthe Act. Respondent filed an answer denying the allegationsof unlawful conduct in the complaint.Pursuant to notice, a hearing was held bef'ore mc in Ak-ron. Ohio, on March 14, 1978. Briefs were received from theGeneral Counsel and Respondent on April 28. 1978. andthey have been carefully considered.Upon the entire record in this case, and from my obser-vation of the witnesses, I hereby make the fillowing:FINDIN(S ()F FA( I1. I111: Bt SINISS ()0 RSPONDN IRespondent is an Ohio corporation with its principal of-fice and place of' business located in Cople, Ohio, where itis engaged in the nonretail purchase. storage, and sale ofautomobile parts. During the year preceding the hearingherein. Respondent received materials and supplies valuedin excess of $50.000 at its Copley. Ohio. facility from pointsand places located outside the State of Ohio. I find thatRespondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. ltE I.ABOR ORGANIZAIION INVO(\t I)Truck Drivers Local 407. affiliated with the InternationalBrotherhood of Teamsters. Chauffeurs. Warehousemen andHelpers of' America, the Charging Party herein, is a labororganization within the meaning of Section 2(5) of the Act.ilI. iltl. UNFAIR I.ABOR PRA( II( 1ISA. The IssueThe basic issue in this case is whether Respondent vio-lated Section 8(a)( 1) and (5) of the Act by unilaterally dis-continuing operations at its Cleveland, Ohio. facilits andrelocating and moving these operations to its ('ople3. Ohio.36 THF OHIO BRAKE & CLUTCH CORPORATIONfacility without bargaining with the 1Union concerning thedecision to close and relocate the ('leveland operations andthe effects thereof upon the employees.B. The FllsOn or about April 22. 1977, the Union was certified bhthe Board as the exclusive bargaining agent for Respon-dent's employees in a unit composed of all office clericalemployees and inside sales employees at Respondent'sCleveland. Ohio. facility, excluding all truckdrivers anddockmen and professional employees. guards. and supervi-sors as defined in the Act. 'There were four employees in theunit at all times material hereto.As related more fully hereinafter, the Company movedfrom its Cleveland. Ohio. facility to a facility in Copley,Ohio, on or about November .1977. Prior thereto, andsubsequent to the Union's certification, the parties heldthree negotiating meetings. These took place on August 18.September 20. and October 7. 1977. I shall state at the out-set that although the General Counsel appears to contendthat even apart from the subject of relocating. Respondentdid not bargain in good faith, in my view the record doesnot support any contention that Respondent engaged insurface bargaining as to the other subjects of collective bar-gaining. Thus, the record reflects that during these meetingsRespondent agreed to a number of the Union's proposalsand, at the September 20 meeting. offered the Union a 14-cent hourly wage increase. In any event. Respondent's finaloffer, including its wage proposal. was rejected by theUnion at a union meeting held on September 27, 1977. TheUnion so advised Respondent by telegram dated October 3,1977.Respondent operated out of leased facilities in Cleveland,Ohio, for approximately 5 years. The lease expired on Janu-ary 1, 1977. at which time Respondent notified the buildingmanager that it intended to move. However, and althoughthe employees were told to help look for another location.the Company remained at the Cleveland location on amonth-to-month lease.The first indication of some pending development con-cerning a move was observed by Michael Evans, an insidesalesman. Thus, Evans testified without contradiction thaton September 24 or 25 he noticed that a workbench hadbeen removed from the shop. Then, over the weekend ofOctober I and 2, Evans observed that an adding machine, atypewriter, and two desks used by the outside salesmen hadbeen removed from the Cleveland facility. On Monday, Oc-tober 3, Evans reported this to Richard Sanzo, an organizerfor the Union, and later that week he also reported thematter to John Tanski, president of the Local Union.Sanzo testified that just prior to the October 7 bargainingmeeting he met William Bender, who is Respondent's secre-tary and also an attorney, and Harvey Rector, a labor con-sultant who represents Respondent, in the hallway andwent out to have a cup of coffee with them. During theensuing conversation Sanzo stated that he had heard theCompany had an operation in Copley and was contemplat-ing moving there. According to Sanzo, the reply was thatthe Company did have an operation in Copley but that itwas not moving out of the Cleveland area.Fhe subject was brought up again a little later, during theactual bargaining session. Thus, after spending some timeon negotiations. Sanzo again raised the question concerninga possible move to ('ople. As testified to b hboth Sanlzoand Bender, Rector at this point stated that Respondent'srepresentatives were there to negotiate a contract for theCleveland operation and that, with reference to ('oples."any other operation was not a subject to he discussed."'Robert Given. Respondent's vice president. testified that atsome point during the meeting Rector also stated that itRespondent decided to move to Cople>. "we would dowhatever we could according to law and order and thateveryone would be notified as such" and that "the) Itheemployees] would be offered a job according to lark and therules and regulations."About 1:30 p.m. on October 12. 1977. I.eif S. Hansensummoned the four unit employees to a meeting in the of-fice of the Cleveland facilit> and introduced them to Rec-tor. Rector thereupon proceeded to announice that theCleveland facility would be closed and that the operationswould be conducted onl, at the Coplei, facility. lte \senl onto advise that the employees would be given an opportunitto transfer to Copley. where they would be given the sameseniority and fringe benefits, but that the! ould receivethe same wage rates that prevailed at the Akron (ople)area.? Although Given and Rector testified that money wasnot mentioned. Evans and employee George Karnavoscredibly testified that when the wage rate was questioned.the answer was that the rate at Copley would be less thanthe rate they were receiving at Cleveland.'Rector testified that he sought to inform the Union ofRespondent's decision to relocate the Cleveland operationto Copley just prior to the above meeting with the emplo'-ees on October 12. Thus, Rector testified that he called theunion hall and asked to speak to Tanski but was informedthat Tanski was out. He said he then spoke to anski'ssecretary, a Miss Vale, and left a message that she would"tell him [Tanskil that the Company had decided to moveto Copley and that I would follow it up with a letter."'By letter dated October 13. 1977. Rector advised theUnion as folloows:Dear Mr. Tanski:This will confirm my telephone conversation with ,oursecretary October 12. 1977, concerning phasing out ouroperation in Cleveland.Please be advised that Ohio Brake & Clutch Corpora-tion has decided to phase out and combine the Cleve-land operations with the Akron installation as of No-'The quotation is from the testimony of Bender.Cope) is within the Akron. Ohio. area.3 With further reference to the matter of wages, it is noted that Giventestified as follows:Q. You testified that at the October 12 meeting that no mention wasmade of the exact wages at Akron [Copley], but that the) [the Clevelandemployeesl would be paid the going rate. Could you explain what thatmeans?A. It means we were not sure just what everyone was getting. therates down in Akron. and whatever we could hire people for in Akron.that is what they would be hired for or transferred. I should say'Although Tanski testified that he never received this message, I creditRector's testimony that he did make the call as related above.37 I)[D('ISIONS OF NA IONAL LABOR R.AIIONS BOARI)vember 1, 1977. Therefore, we hereby offer each of ourCleveland employees a position at the going rate inAkron with full seniority and fringe benefits./s/ Harvey B. RectorBy letter of the same date, October 13. 1977, Rector ad-vised the employees as follows:'Dear Michael Evans:We regret to inform you that we are phasing out ourCleveland operation and combining it with our Akroninstallation effective November I. 1977. Therefore, wehereby offer you a position at the Arkon [sic] branch atthe going rate in that area without loss of seniority orfringe benefits.We would like your reply by October 19. 1977. Pleasemail your decision to the Arkon [sicl address:/s/ Leif S. HansenNone of the employees chose to accept a position at theCopley facility. However, at the request of the employees.Respondent granted them I week's severance pay.The Cleveland facility was finally closed on or about Oc-tober 24, 1977, at which time the employees removed theremaining equipment and loaded it on a truck.C. Additional Facts. (ConclusionsAlthough the testimony of Respondent's officials Givenand Hansen was conflicting and uncertain as to just whenthe decision was made to relocate the Cleveland facility.from their entire testimony on the subject it is clear, and Ifind, that this decision was reached at least several daysprior to the announcement of the move to the employees onOctober 12. Indeed, in view of the fact that Respondentstarted moving equipment out of its plant as early as Sep-tember 25 and again on October I or 2, it must be reason-ably assumed that Respondent contemplated the moveeven earlier.From the foregoing it is clear that Respondent had ampletime to notify the Union and bargain with it concerning therelocation of the Cleveland facility prior to its unilateralannouncement to the employees that the decision had beenmade. Indeed, and assuming some economic justificationfor the move, Respondent does not claim that it was anemergency situation which required that the move be madewith any particular haste. Thus, in testifying to the reasonfor the move. Given explained that it was "because we hadsuch very, very good facilities and it was working out justbeautiful, and we would be able to handle anything."Apart from Respondent's legal defense with respect to itsrefusal to bargain with the Union concerning the decision torelocate the plant, which is discussed below. Respondent. asfar as I can determine, has offered no defense or explana-tion concerning its refusal to bargain over the effects of itsdecision to relocate. Surely its letter of October 13, 1977, tothe Union cannot in any respect be regarded as an offer tobargain with the Union over the move, for this was merelyAll employees received the same letter.notice to the Union that it had "decided to phase out ...the ('leveland operations." i.e., a classical case of a tnil ac-compli. Nor can Respondent in any respect be regarded ashaving fulfilled its bargaining obligation bh reason oft Rec-tor's belated attempt to reach Tanski b telephone justprior to his announcement of the move to the employees onOctober 12. for it is clear from the announcement itself thatthe decision had already been made. Indeed. with respect toRespondent's meeting with the employees on October 12, atwhich time it made the announcement and at the same timeofflered them jobs at the C'opley facility, this case is on allfours with Ral T7pcwriting ('omlpant. Dinif tm ol I.ittonBusiness Svem. Ic., et al.. 209 N L RB 100()6 (1974).wherein the Board found that the emploer there. undersimilar circumnstances, violated Section 8(a)(5) and (I) ofthe Act by offering its employees employment at anotherlocation without notice to or consultation with the union. Ifind, therefore, that Respondent, by engaging in similar uni-lateral conduct regarding its employees. violated Section8(a)(5) and ( I of the Act.It is well settled that the Act requires an employer tobargain with respect to the effect of the closing or relocationof a plant on the unit employees. It is true, as several casescited by Respondent indicate, that sme of the circuitcourts of appeals have taken the position that an employerneed not bargain concerning a decision to discontinue op-erations." However, the Board has adhered to the position.which has been upheld by other circuit courts, that the de-cision to discontinue operations or to relocate a plant is alsoa subject of mandatory bargaining.'Accordingly, and since the facts in this case are clear thatRespondent did not bargain with the Union with regard tothe decision and the effects on unit employees concerningthe closing and relocating of' its Cleveland facility. I findthat by such conduct Respondent violated Section 8(a)(5)and ( I) of' the Act.1V. Iilt: 1-11-' (I) 1111 -INI-AIR ABOR P'RA('II IS IU'(ON( OMNMfR( The activities of Respondent set forth in section IIIabove, occurring in connection with the operations of Re-spondent described in section I,. above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.6 Although the ollowing cases stand up for this proposition, hey d notnecessarily encompass the same circumstances shown here, i e.. the reloca-tion of the C(leveland plant as well as its closing N L.R B s. R,,i-a Pklaingand Polishing Co., Inc., 350 F.2d 191 (3d Cir 1965): A I..R B s AdamiiDair., Inc., 350 F.2d 108 (8th Cir. 1965). cert. denied 382 US 101 I (1966)1N.I..R B v. Transmarine Nasigation Corporation and itl subxsdilnr, Intirnational Terminals, Inc. 380 F.2d 933 (9th Cir. 1967): and V, LR B v Thomlp-son Transport, Inc., 406 F.2d 698 (IOth Cir. 1969): Cf. also N.I..R.B, s DitlOhio Epresi ('ompanrt, 409 F.2d 10 (6th Cir. 1969).I also have considered other cases cited hy Respondent. but ind Ihem tobe factually or legally inapposite.7 Burroughs Corporation, 214 N.RB 571 (1974): Stone & Thomnas, 221Nl.RB 573 1975): Iniernational Haester (ompanv. 227 NLRB 85 1976):P. B. Mutne Motor Transportation, Inc., 226 NLRB 1325 (1976): Inernational Ladies' Garment Workers Union, 4 FL. ('O lfclaugh/i aniu/lal ur-ing Corporalion) 463 F.2d 907 (D.C. Cir. 1972), cert denied 392 L S. 922(1968);V I. R B v. Wnn-Diie Store,. Inc, 361 F 2d 51 51517 (5th ir.1966). cert denied 385 U.S. 935 1966).38 THE OHIO BRAKE & ('I.I(CtI CORPORATIONORDER"'Having found that Respondent has engaged in certainunfair labor practices violative of Section 8(a)(5) and I ) ofthe Act, I shall recommend that it cease and desist there-from and take certain affirmative action designed to effectu-ate the policies of the Act.Under the circumstances of this case, I shall not recom-mend that Respondent be required to resume its operationat Cleveland, Ohio.'The major impact of Respondent's violation of the Acthas been on the rights of the employees affected by theclosing of the Cleveland facility. While it is true that Re-spondent did offer the employees jobs at the C'oplev facility.I have found that the offer involved a reduction of theirwages. Moreover, Respondent has prevented the Unionfrom adequately representing them in bargaining concern-ing the effects of its actions in closing and relocating theCleveland facility. Accordingly. I find that Respondent'soffer was inadequate and that the employees were notbound to accept or reject it. To remedy the situation. I shallrecommend that Respondent shall make whole each of theemployees in the appropriate unit who were terminated bythe closing of the Cleveland facility from on or about Octo-ber 24, 1977, until such time as Respondent has given theUnion an opportunity to bargain over the effects of thisaction on the unit employees and then made the employeesa new offer of employment at the Copley facility, for wagesand benefits lost, in the manner prescribed by the Board inF. W. Woolworth Compan', 90 NLRB 289 (1950), and withinterest thereon computed in the manner and amount pre-scribed in Florida Steel Corporation, 231 NLRB 651 (1977).9Conclusions of Law1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. At all times material to this proceeding, the Union hasbeen and continues to be the exclusive representative of allthe employees in the following appropriate bargaining unitwithin the meaning of Section 9(a) and (b) of the Act:All clerical employees and inside sales employees atRespondent's former Cleveland, Ohio, facility., exclud-ing all truckdrivers and dockmen, and all professionalemployees, guards and supervisors, as defined in theAct.4. By engaging in the conduct described in section IIIl.above, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)( I) and(5) of the Act.5. Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:I Nor does the General Counsel request any such remedy.'See, generally, Isis Plumbing & Heaing Co. 138 NLRB 716(1962). Bene-fits already paid to the employees shall be taken into account at the compli-ance stage of this proceeding.'The Respondent, The Ohio Brake & Clutch (CorporalionC(ople, Ohio. its officers. agents. successors. and aissigns.shall:1. ('ease and desist from:(a) Failing and refusing to bargain collecti el_ in goodfaith with Truck Drivers Local 407. affiliated with the Inter-national Brotherhood of Teamsters. Chauffeurs. Ware-housemen and Helpers of America. as the exclusise repre-sentatives of its employees in the appropriate unit set fortilbelow concerning the decision to close and relocate theC(leveland facilitNand the effects of the discontinuance ofthe Cleveland facility on such employees. The apropriateunit is:All office clerical employees and inside sales employeesat Respondent's former Cleveland. Ohio, facility. ex-cluding all truckdrivers and dockmen, and prolessionalemployees, guards and supervisors, as detined in theAct.(hb) Unilaterally closing or relocating ans of its facilitieswithout prior notice to and bargaining with the ulnion con-cerning the decision to close and relocate such lhcility andits effects of the employees involved.(c) In any like or related manner interfering with. re-straining, or coercing its employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action, which will effec-tuate the purposes of the Act:(a) Upon request. bargain in good faith with the aboe-named Union as the exclusive bargaining representative ofall employees in the appropriate unit set forth above withrespect to the decision to close the Cleveland facilit> and torelocate it at Copley and the effects of the decision on unitemployees.(b) After bargaining with the Union. offer the employeesin the appropriate unit employment at the Copley. Ohio.facility, and make whole the employees who were termi-nated on or about October 24. 1977. for wages and benefitslost, in the manner and for the period set forth in the proi-sions of the section herein entitled "The Remedy."(c) Mail to the last known addresses of all employees inthe appropriate unit copies of the attached notice marked"Appendix."' Copies of said notice. on forms pros ided bxhthe Regional Director for Region 23. after being dulbsigned by an authorized representative of Respondent, shallbe mailed to said employees within 3 days after the! arereceived.(d) Notify the Regional Director for Region 23. in writ-ing. within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.B' In the event no exceptions are filed as proided bh Sec 102 46 oI theRules and Regulaiions of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec 1248of the Rules and Regulations. he adopted h the Board and become It,findings, conclusions. and Order, and all objections therei shall hbe deemedwaived for all purposes1 In the event this Order is enforced b a Judgment ol a nled Si.aleCourt of Appeals. the words in the notice reading "Poled b Order of theNational Labtxr Relations Board" shall read "Posied Pursuanl t .JudgmentIof the nited States Court of Appeals FEnforcing an Order ot the N.at onal.abor Relations Board"V. TttE RMEI)Y39